

115 S917 ES: Silver Star Service Banner Day Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS1st SessionS. 917IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 36, United States Code, to designate May 1 as Silver Star Service Banner Day.1.Short titleThis Act may be cited as the Silver Star Service Banner Day Act.2.FindingsCongress finds the following:(1)Congress has always honored the sacrifices made by the wounded and ill members of the Armed Forces.(2)The Silver Star Service Banner has come to represent the members of the Armed Forces and veterans who were wounded or became ill in combat in the wars fought by the United States.(3)The Silver Star Families of America was formed to help the people of the United States remember the sacrifices made by the wounded and ill members of the Armed Forces by designing and manufacturing Silver Star Service Banners and Silver Star Flags for that purpose.(4)The sole mission of the Silver Star Families of America is to evoke memories of the sacrifices made by members of the Armed Forces and veterans on behalf of the United States through the presence of a Silver Star Service Banner in a window or a Silver Star Flag flying.(5)The sacrifices made by members of the Armed Forces and veterans on behalf of the United States should never be forgotten.(6)May 1 is an appropriate date to designate as Silver Star Service Banner Day.3.Designation(a)In generalChapter 1 of title 36, United States Code, is amended by adding at the end the following:146.Silver Star Service Banner Day(a)DesignationMay 1 is Silver Star Service Banner Day.(b)ProclamationThe President is requested to issue each year a proclamation calling on the people of the United States to observe Silver Star Service Banner Day with appropriate programs, ceremonies, and activities..(b)Technical and conforming amendmentThe table of sections for chapter 1 of title 36, United States Code, is amended by inserting after the item relating to section 145 the following:146. Silver Star Service Banner Day..Passed the Senate May 25, 2017.Secretary